AYRES, Judge.
This is likewise an action in tort wherein plaintiff seeks to recover damages for personal injuries sustained by her minor children, James R. Wood, Jr., and Carla Ann Wood. From an adverse judgment plaintiff appealed. Defendant answered the appeal and prayed that an exception of no cause and of no right of action, and a plea of prescription be sustained in this court, or, in the alternative, the judgment be affirmed.
This is a companion case to that of Wood v. Manufacturers Casualty Insurance Company, La.App., 107 So.2d 309. The question of liability on defendant’s part having been determined adversely to plaintiff in the foregoing action, it likewise follows, for the same reasons, there is no liability on the defendant in the instant case.
Disposition of the case on its merits dispenses with the necessity of a consideration of the exception and plea.
Accordingly, for the reasons assigned, the judgment appealed is affirmed at appellant’s cost.
Affirmed.